UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1256


BENITO SANCHEZ-GARCIA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 8, 2014                 Decided:   October 20, 2014


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arturo H. Hernandez, Sterling, Virginia, for Petitioner. Stuart
F. Delery, Assistant Attorney General, Nancy Friedman, Senior
Litigation Counsel, Margaret A. O’Donnell, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Benito Sanchez-Garcia, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration

Appeals       (“Board”)    dismissing        his        appeal   from    the    immigration

judge’s denial of his requests for cancellation of removal and

voluntary departure.            We have reviewed the administrative record

and     the    Board’s     order       and    find       no   error      in    the   Board’s

conclusion       that    Sanchez-Garcia            is    statutorily      ineligible       for

both forms of relief.            See 8 U.S.C. § 1229c(c) (2012) (providing

that    an    alien     shall    not   be    permitted        to   “depart      voluntarily

. . . if the alien was previously permitted to so depart after

having been found inadmissible under [8 U.S.C. §] 1182(a)(6)(A)

[2012]); Garcia v. Holder, 732 F.3d 308 (4th Cir. 2013) (holding

that Board’s ruling that alien’s continuous physical presence

terminated when he voluntarily departed country was a reasonable

interpretation of 8 U.S.C. § 1229b (2012)).

               We   therefore      deny      the    petition       for   review      for   the

reasons stated by the Board.                 See In re: Sanchez-Garcia (B.I.A.

Feb. 21, 2014).            We dispense with oral argument because the

facts    and    legal     contentions        are        adequately    presented       in   the

materials       before    this     court     and        argument   would       not   aid   the

decisional process.

                                                                          PETITION DENIED



                                              2